           Case 2:20-cv-00090-KJM-KJN Document 1 Filed 01/13/20 Page 1 of 13



 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4   Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@toddflaw.com
 6
     abacon@toddflaw.com
 7
     Attorneys for Plaintiff
 8
 9                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF CALIFORNIA
10
11   ZACHARY DEG, individually and on )            Case No.
     behalf of all others similarly situated, )
12
                                              )    CLASS ACTION
13   Plaintiff,                               )
14                                            )    COMPLAINT FOR VIOLATIONS
            vs.                               )    OF:
15                                            )
16   ALL WEB LEADS, INC.; and DOES 1 )                1.      NEGLIGENT VIOLATIONS
                                                              OF THE TELEPHONE
     through 10, inclusive,                   )               CONSUMER PROTECTION
17
                                              )               ACT [47 U.S.C. §227(b)]
18   Defendant.                               )       2.      WILLFUL VIOLATIONS
                                                              OF THE TELEPHONE
19                                            )               CONSUMER PROTECTION
                                              )               ACT [47 U.S.C. §227(b)]
20                                            )       3.      NEGLIGENT VIOLATIONS
                                                              OF THE TELEPHONE
21                                            )               CONSUMER PROTECTION
                                              )               ACT [47 U.S.C. §227(c)]
22                                                    4.      WILLFUL VIOLATIONS
                                              )
                                                              OF THE TELEPHONE
23                                            )               CONSUMER PROTECTION
24
                                              )               ACT [47 U.S.C. §227(c)]
                                              )
25                                            )    DEMAND FOR JURY TRIAL
26                                            )
27         Plaintiff ZACHARY DEG (“Plaintiff”), individually and on behalf of all
28   others similarly situated, alleges the following upon information and belief based


                                CLASS ACTION COMPLAINT
                                             -1-
           Case 2:20-cv-00090-KJM-KJN Document 1 Filed 01/13/20 Page 2 of 13



 1   upon personal knowledge:
 2                               NATURE OF THE CASE
 3         1.     Plaintiff brings this action individually and on behalf of all others
 4   similarly situated seeking damages and any other available legal or equitable
 5   remedies resulting from the illegal actions of ALL WEB LEADS, INC.
 6   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff on
 7   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 8   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, specifically the
 9   National Do-Not-Call provisions, thereby invading Plaintiff’s privacy.
10                              JURISDICTION & VENUE
11         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
12   an individual residing in California, seeks relief on behalf of a Class, which will
13   result in at least one class member belonging to a different state than that of
14   Defendant, a company incorporated in the state of Delaware. Plaintiff also seeks
15   up to $1,500.00 in damages for each call in violation of the TCPA, which, when
16   aggregated among a proposed class in the thousands, exceeds the $5,000,000.00
17   threshold for federal court jurisdiction. Therefore, both diversity jurisdiction and
18   the damages threshold under the Class Action Fairness Act of 2005 (“CAFA”) are
19   present, and this Court has jurisdiction.
20         3.     Venue is proper in the United States District Court for the Eastern
21   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
22   business within the State of California and Plaintiff resides within the County of
23   Alameda.
24                                        PARTIES
25         4.     Plaintiff, ZACHARY DEG (“Plaintiff”), is an individual residing in
26   Stockton, California, and is a “person” as defined by 47 U.S.C. § 153 (39).
27         5.     Defendant, ALL WEB LEADS, INC. (“AWL”), is an entity in the
28   internet marketing service industry, and is a “person” as defined by 47 U.S.C. §


                                 CLASS ACTION COMPLAINT
                                                 -2-
           Case 2:20-cv-00090-KJM-KJN Document 1 Filed 01/13/20 Page 3 of 13



 1   153 (39).
 2         6.     The above named Defendant, and its subsidiaries and agents, are
 3   collectively referred to as “Defendants.” The true names and capacities of the
 4   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 5   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 6   names. Each of the Defendants designated herein as a DOE is legally responsible
 7   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 8   Complaint to reflect the true names and capacities of the DOE Defendants when
 9   such identities become known.
10         7.     Plaintiff is informed and believes that at all relevant times, each and
11   every Defendant was acting as an agent and/or employee of each of the other
12   Defendants and was acting within the course and scope of said agency and/or
13   employment with the full knowledge and consent of each of the other Defendants.
14   Plaintiff is informed and believes that each of the acts and/or omissions complained
15   of herein was made known to, and ratified by, each of the other Defendants.
16                              FACTUAL ALLEGATIONS
17         8.     Beginning in or around June of 2019, Defendant contacted Plaintiff
18   on Plaintiff’s cellular telephone numbers ending in -1996 in an attempt to solicit
19   Plaintiff to purchase Defendant’s services.
20         9.     Defendant used an “automatic telephone dialing system” as defined
21   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to solicit its services.
22         10.    Defendant contacted or attempted to contact Plaintiff from telephone
23   numbers belonging to Defendant, including without limitation (808) 425-9724.
24         11.    Defendant’s calls constituted calls that were not for emergency
25   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
26         12.    Defendant’s calls were placed to telephone number assigned to a
27   cellular telephone service for which Plaintiff incurs a charge for incoming calls
28   pursuant to 47 U.S.C. § 227(b)(1).


                                  CLASS ACTION COMPLAINT
                                                -3-
           Case 2:20-cv-00090-KJM-KJN Document 1 Filed 01/13/20 Page 4 of 13



 1         13.    During all relevant times, Defendant did not possess Plaintiff’s “prior
 2   express consent” to receive calls using an automatic telephone dialing system or an
 3   artificial or prerecorded voice on its cellular telephones pursuant to 47 U.S.C. §
 4   227(b)(1)(A).
 5         14.    Furthermore, Plaintiff’s cellular telephone numbers ending in -1996
 6   has been on the National Do-Not-Call Registry well over thirty (30) days prior to
 7   Defendant’s initial calls.
 8         15.    Defendant placed multiple calls soliciting its business to Plaintiff on
 9   its cellular telephones beginning in or around June of 2019.
10         16.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
11   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
12         17.    Plaintiff received numerous solicitation calls from Defendant within a
13   12-month period.
14         18.    Despite Plaintiff’s number being registered with the National Do-Not-
15   Call Registry, Defendant continued to call Plaintiff in an attempt to solicit its
16   services and in violation of the National Do-Not-Call provisions of the TCPA.
17         19.    Upon information and belief, and based on Plaintiff’s experiences of
18   being called by Defendant after requesting they stop calling, and at all relevant
19   times, Defendant failed to establish and implement reasonable practices and
20   procedures to effectively prevent telephone solicitations in violation of the
21   regulations prescribed under 47 U.S.C. § 227(c)(5).
22                                CLASS ALLEGATIONS
23         20.    Plaintiff brings this action individually and on behalf of all others
24   similarly situated, as a member the four proposed classes (hereafter, jointly, “The
25   Classes”). The class concerning the ATDS claim for no prior express consent
26   (hereafter “The ATDS Class”) is defined as follows:
27
                  All persons within the United States who received any
28                solicitation/telemarketing  telephone    calls   from


                                  CLASS ACTION COMPLAINT
                                             -4-
           Case 2:20-cv-00090-KJM-KJN Document 1 Filed 01/13/20 Page 5 of 13



 1                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
 2                system or an artificial or prerecorded voice and such
 3                person had not previously consented to receiving such
                  calls within the four years prior to the filing of this
 4
                  Complaint
 5
 6         21.    The class concerning the National Do-Not-Call violation (hereafter
 7   “The DNC Class”) is defined as follows:
 8
                  All persons within the United States registered on the
 9                National Do-Not-Call Registry for at least 30 days, who
10                had not granted Defendant prior express consent nor had
                  a prior established business relationship, who received
11
                  more than one call made by or on behalf of Defendant
12                that promoted Defendant’s products or services, within
                  any twelve-month period, within four years prior to the
13
                  filing of the complaint.
14
15         22.    Plaintiff represents, and is a member of, The ATDS Class, consisting
16   of all persons within the United States who received any solicitation telephone calls
17   from Defendant to said person’s cellular telephone made through the use of any
18   automatic telephone dialing system or an artificial or prerecorded voice and such
19   person had not previously not provided their cellular telephone number to
20   Defendant within the four years prior to the filing of this Complaint.
21         23.    Plaintiff represents, and is a member of, The DNC Class, consisting
22   of all persons within the United States registered on the National Do-Not-Call
23   Registry for at least 30 days, who had not granted Defendant prior express consent
24   nor had a prior established business relationship, who received more than one call
25   made by or on behalf of Defendant that promoted Defendant’s products or services,
26   within any twelve-month period, within four years prior to the filing of the
27   complaint.
28   ///


                                CLASS ACTION COMPLAINT
                                              -5-
           Case 2:20-cv-00090-KJM-KJN Document 1 Filed 01/13/20 Page 6 of 13



 1         24.     Defendant, their employees and agents are excluded from The
 2   Classes. Plaintiff does not know the number of members in The Classes, but
 3   believes the Classes members number in the thousands, if not more. Thus, this
 4   matter should be certified as a Class Action to assist in the expeditious litigation of
 5   the matter.
 6         25.     The Classes are so numerous that the individual joinder of all of its
 7   members is impractical. While the exact number and identities of The Classes
 8   members are unknown to Plaintiff at this time and can only be ascertained through
 9   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
10   The Classes includes thousands of members. Plaintiff alleges that The Classes
11   members may be ascertained by the records maintained by Defendant.
12         26.     Plaintiff and members of The ATDS Class were harmed by the acts of
13   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
14   and ATDS Class members via their cellular telephones thereby causing Plaintiff
15   and ATDS Class members to incur certain charges or reduced telephone time for
16   which Plaintiff and ATDS Class members had previously paid by having to retrieve
17   or administer messages left by Defendant during those illegal calls, and invading
18   the privacy of said Plaintiff and ATDS Class members.
19         27.     Common questions of fact and law exist as to all members of The
20   ATDS Class which predominate over any questions affecting only individual
21   members of The ATDS Class. These common legal and factual questions, which
22   do not vary between ATDS Class members, and which may be determined without
23   reference to the individual circumstances of any ATDS Class members, include,
24   but are not limited to, the following:
25                 a.    Whether, within the four years prior to the filing of this
26                       Complaint, Defendant made any telemarketing/solicitation call
27                       (other than a call made for emergency purposes or made with
28                       the prior express consent of the called party) to a ATDS Class


                                 CLASS ACTION COMPLAINT
                                               -6-
           Case 2:20-cv-00090-KJM-KJN Document 1 Filed 01/13/20 Page 7 of 13



 1                       member using any automatic telephone dialing system or any
 2                       artificial or prerecorded voice to any telephone number
 3                       assigned to a cellular telephone service;
 4                b.     Whether Plaintiff and the ATDS Class members were damaged
 5                       thereby, and the extent of damages for such violation; and
 6                c.     Whether Defendant and their agents should be enjoined from
 7                       engaging in such conduct in the future.
 8         28.    As a person that received numerous telemarketing/solicitation calls
 9   from Defendant using an automatic telephone dialing system or an artificial or
10   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
11   claims that are typical of The ATDS Class.
12         29.    Plaintiff and members of The DNC Class were harmed by the acts of
13   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
14   and DNC Class members via their telephones for solicitation purposes, thereby
15   invading the privacy of said Plaintiff and the DNC Class members whose telephone
16   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
17   members were damaged thereby.
18         30.    Common questions of fact and law exist as to all members of The
19   DNC Class which predominate over any questions affecting only individual
20   members of The DNC Class. These common legal and factual questions, which do
21   not vary between DNC Class members, and which may be determined without
22   reference to the individual circumstances of any DNC Class members, include, but
23   are not limited to, the following:
24                a.     Whether, within the four years prior to the filing of this
25                       Complaint, Defendant or its agents placed more than one
26                       solicitation call to the members of the DNC Class whose
27                       telephone numbers were on the National Do-Not-Call Registry
28                       and who had not granted prior express consent to Defendant and


                                 CLASS ACTION COMPLAINT
                                              -7-
           Case 2:20-cv-00090-KJM-KJN Document 1 Filed 01/13/20 Page 8 of 13



 1                      did not have an established business relationship with
 2                      Defendant;
 3                b.    Whether Defendant obtained prior express written consent to
 4                      place solicitation calls to Plaintiff or the DNC Class members’
 5                      telephones;
 6                c.    Whether Plaintiff and the DNC Class member were damaged
 7                      thereby, and the extent of damages for such violation; and
 8                d.    Whether Defendant and their agents should be enjoined from
 9                      engaging in such conduct in the future.
10         31.    As a person that received numerous solicitation calls from Defendant
11   within a 12-month period, who had not granted Defendant prior express consent
12   and did not have an established business relationship with Defendant, Plaintiff is
13   asserting claims that are typical of the DNC Class.
14         32.    Plaintiff will fairly and adequately protect the interests of the members
15   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
16   class actions.
17         33.    A class action is superior to other available methods of fair and
18   efficient adjudication of this controversy, since individual litigation of the claims
19   of all Classes members is impracticable. Even if every Classes member could
20   afford individual litigation, the court system could not. It would be unduly
21   burdensome to the courts in which individual litigation of numerous issues would
22   proceed. Individualized litigation would also present the potential for varying,
23   inconsistent, or contradictory judgments and would magnify the delay and expense
24   to all parties and to the court system resulting from multiple trials of the same
25   complex factual issues. By contrast, the conduct of this action as a class action
26   presents fewer management difficulties, conserves the resources of the parties and
27   of the court system, and protects the rights of each Classes member.
28         34.    The prosecution of separate actions by individual Classes members


                                CLASS ACTION COMPLAINT
                                              -8-
           Case 2:20-cv-00090-KJM-KJN Document 1 Filed 01/13/20 Page 9 of 13



 1   would create a risk of adjudications with respect to them that would, as a practical
 2   matter, be dispositive of the interests of the other Classes members not parties to
 3   such adjudications or that would substantially impair or impede the ability of such
 4   non-party Class members to protect their interests.
 5         35.    Defendant have acted or refused to act in respects generally applicable
 6   to The Classes, thereby making appropriate final and injunctive relief with regard
 7   to the members of the Classes as a whole.
 8                             FIRST CAUSE OF ACTION
 9          Negligent Violations of the Telephone Consumer Protection Act
10                                      47 U.S.C. §227(b).
11                             On Behalf of the ATDS Class
12         36.    Plaintiff repeats and incorporates by reference into this cause of action
13   the allegations set forth above.
14         37.    The foregoing acts and omissions of Defendant constitute numerous
15   and multiple negligent violations of the TCPA, including but not limited to each
16   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
17   47 U.S.C. § 227 (b)(1)(A).
18         38.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
19   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
20   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
21         39.    Plaintiff and the ATDS Class members are also entitled to and seek
22   injunctive relief prohibiting such conduct in the future.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                                  CLASS ACTION COMPLAINT
                                                -9-
          Case 2:20-cv-00090-KJM-KJN Document 1 Filed 01/13/20 Page 10 of 13



 1
 2                             SECOND CAUSE OF ACTION
 3    Knowing and/or Willful Violations of the Telephone Consumer Protection
 4                                            Act
 5                                      47 U.S.C. §227(b)
 6                             On Behalf of the ATDS Class
 7         40.    Plaintiff repeats and incorporates by reference into this cause of action
 8   the allegations set forth above.
 9         41.    The foregoing acts and omissions of Defendant constitute numerous
10   and multiple knowing and/or willful violations of the TCPA, including but not
11   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
12   and in particular 47 U.S.C. § 227 (b)(1)(A).
13         42.    As a result of Defendant’s knowing and/or willful violations of 47
14   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
15   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
16   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
17         43.    Plaintiff and the Class members are also entitled to and seek injunctive
18   relief prohibiting such conduct in the future.
19                             THIRD CAUSE OF ACTION
20          Negligent Violations of the Telephone Consumer Protection Act
21                                      47 U.S.C. §227(c)
22                              On Behalf of the DNC Class
23         44.    Plaintiff repeats and incorporates by reference into this cause of action
24   the allegations set forth above.
25         45.    The foregoing acts and omissions of Defendant constitute numerous
26   and multiple negligent violations of the TCPA, including but not limited to each
27   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
28   47 U.S.C. § 227 (c)(5).


                                 CLASS ACTION COMPLAINT
                                               - 10 -
           Case 2:20-cv-00090-KJM-KJN Document 1 Filed 01/13/20 Page 11 of 13



 1         46.      As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
 2   Plaintiff and the DNC Class members are entitled an award of $500.00 in statutory
 3   damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
 4         47.      Plaintiff and the DNC Class members are also entitled to and seek
 5   injunctive relief prohibiting such conduct in the future.
 6                             FOURTH CAUSE OF ACTION
 7    Knowing and/or Willful Violations of the Telephone Consumer Protection
 8                                             Act
 9                                   47 U.S.C. §227 et seq.
10                               On Behalf of the DNC Class
11         48.      Plaintiff repeats and incorporates by reference into this cause of action
12   the allegations set forth above.
13         49.      The foregoing acts and omissions of Defendant constitute numerous
14   and multiple knowing and/or willful violations of the TCPA, including but not
15   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
16   in particular 47 U.S.C. § 227 (c)(5).
17         50.      As a result of Defendant’s knowing and/or willful violations of 47
18   U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
19   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
20   § 227(c)(5).
21         51.      Plaintiff and the DNC Class members are also entitled to and seek
22   injunctive relief prohibiting such conduct in the future.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                                  CLASS ACTION COMPLAINT
                                               - 11 -
         Case 2:20-cv-00090-KJM-KJN Document 1 Filed 01/13/20 Page 12 of 13



 1                             PRAYER FOR RELIEF
 2   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 3                          FIRST CAUSE OF ACTION
 4        Negligent Violations of the Telephone Consumer Protection Act
 5                                47 U.S.C. §227(b)
 6            • As a result of Defendant’s negligent violations of 47 U.S.C.
 7              §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
 8              request $500 in statutory damages, for each and every violation,
 9              pursuant to 47 U.S.C. 227(b)(3)(B).
10            • Any and all other relief that the Court deems just and proper.
11                        SECOND CAUSE OF ACTION
12   Knowing and/or Willful Violations of the Telephone Consumer Protection
13                                        Act
14                                47 U.S.C. §227(b)
15            • As a result of Defendant’s willful and/or knowing violations of 47
16              U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
17              entitled to and request treble damages, as provided by statute, up to
18              $1,500, for each and every violation, pursuant to 47 U.S.C.
19              §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
20            • Any and all other relief that the Court deems just and proper.
21                         THIRD CAUSE OF ACTION
22        Negligent Violations of the Telephone Consumer Protection Act
23                                47 U.S.C. §227(c)
24            • As a result of Defendant’s negligent violations of 47 U.S.C.
25              §227(c)(5), Plaintiff and the DNC Class members are entitled to and
26              request $500 in statutory damages, for each and every violation,
27              pursuant to 47 U.S.C. 227(c)(5).
28            • Any and all other relief that the Court deems just and proper.


                              CLASS ACTION COMPLAINT
                                          - 12 -
          Case 2:20-cv-00090-KJM-KJN Document 1 Filed 01/13/20 Page 13 of 13



 1                           FOURTH CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                            Act
 4                                    47 U.S.C. §227(c)
 5               • As a result of Defendant’s willful and/or knowing violations of 47
 6                U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled
 7                to and request treble damages, as provided by statute, up to $1,500,
 8                for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
 9               • Any and all other relief that the Court deems just and proper.
10                                    JURY DEMAND
11         52.    Pursuant to the Seventh Amendment to the Constitution of the United
12   States of America, Plaintiff is entitled to, and demands, a trial by jury.
13
           Respectfully Submitted this 10th Day of January, 2020.
14
15                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
16
                                       By: /s/ Todd M. Friedman
17
                                           Todd M. Friedman
18                                         Law Offices of Todd M. Friedman
19
                                           Attorney for Plaintiff

20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              - 13 -
